Case: 22-50623        Document: 00516591500             Page: 1      Date Filed: 12/28/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                      No. 22-50623
                                                                                     FILED
                                                                             December 28, 2022
                                    Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Jose Angel Bonilla-Pineda,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 4:22-CR-89-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
         Jose Angel Bonilla-Pineda appeals his conviction and sentence for
   illegal reentry into the United States under 8 U.S.C. § 1326(a) and (b)(1).
   For the first time on appeal, Bonilla-Pineda contends that the recidivism
   enhancement in § 1326(b) is unconstitutional because it permits a sentence
   above the otherwise-applicable statutory maximum established by § 1326(a),



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50623     Document: 00516591500           Page: 2   Date Filed: 12/28/2022




                                    No. 22-50623


   based on facts that are neither alleged in the indictment nor found by a jury
   beyond a reasonable doubt.        While Bonilla-Pineda acknowledges this
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998), he nevertheless seeks to preserve it for possible Supreme Court
   review. In addition, Bonilla-Pineda has filed an unopposed motion for
   summary disposition.
          This court has held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Thus, Bonilla-Pineda is correct
   that his argument is foreclosed, and summary disposition is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Bonilla-Pineda’s motion is GRANTED, and the district court’s
   judgment is AFFIRMED.




                                         2